DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on May 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 15/636,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Bozzo on May 21, 2021. 
In claim 22, lines 13-14, “a power assembly of the surgical tool assembly” has been replaced with -an electrical energy generator-.
In claim 22, line 15, “an electrical” has been replaced with -the electrical-.

Allowable Subject Matter
Claims 1-11 and 14-23 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a control circuit for a surgical instrument, the control circuit comprising: a shaft control segment configured to communicate with a 
The most pertinent prior art references of record are U.S. 2015/0088122 and U.S. 2014/0246474, which both teach a similar device comprising some of the limitations.  However, these references both fail to expressly teach the specifically-claimed ‘electrosurgical energy control segment’, especially regarding its “detecting” and “isolating” capabilities.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation, either in these references or elsewhere in the art, for making such specific and significant modifications thereto.   
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794